BIO-AMD, INC. 3rd Floor, 14 South Molton Street London, UKW1K 5QP August 30, 2011 Jennifer Thompson, Accounting Branch Chief US Securities and Exchange Commission Washington, DC 20549 Re:Bio-AMD, Inc. Form 10-K for the Year Ended December 31, 2010 Filed March 23, 2011 File No. 000-52601 Dear Ms. Thompson: We have received the August 17, 2011 letter of the Commission respecting the captioned matter. As a critical member of our auditor was on vacation last week, making it difficult for us to comply with the ten business day timeline in which we were asked to respond, we requested a ten business day extension (through September 15, 2011) to respond, which the Commission kindly granted. This letter is intended to confirm the extension and our commitment to respond within the timeline, as extended. Thank you for granting our request. Sincerely, /s/ Thomas Barr Thomas Barr Chief Executive Officer
